


Exhibit 10.45

 

SUPPLEMENT NO. 1 TO THE U.S. GUARANTEE AGREEMENT

 

This SUPPLEMENT NO. 1 dated as of February 7, 2012 (this “Supplement”), to the
U.S. Guarantee Agreement dated as of January 18, 2011 (as the same may be
amended, supplemented or otherwise modified from time to time, the “U.S.
Guarantee Agreement”), among SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish
company (“STX”), SEAGATE HDD CAYMAN, an exempted limited liability company
organized under the laws of the Cayman Islands (the “Borrower”), each of the
subsidiaries of STX from time to time party thereto (each such subsidiary
individually, a “Subsidiary” and, collectively, the “Subsidiaries”; and each
such Subsidiary, the Borrower and STX, individually, a “Guarantor” and,
collectively,  the  “Guarantors”) and THE BANK OF NOVA SCOTIA, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).

 

A.  Reference is made to the Credit Agreement dated as of January 18, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among STX, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the U.S. Guarantee Agreement and the
Credit Agreement.

 

C.  The Guarantors have entered into the U.S. Guarantee Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit.  Pursuant to Section 5.13 of the Credit Agreement and the Collateral and
Guarantee Requirement, certain Subsidiaries formed or acquired after the
Effective Date are required to execute a Guarantee Agreement.  Section 20 of the
U.S. Guarantee Agreement provides that additional Subsidiaries may become
Guarantors under the U.S. Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the U.S. Guarantee Agreement in
order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.  In accordance with Section 20 of the U.S. Guarantee Agreement, the
New Guarantor by its signature below becomes a Guarantor under the U.S.
Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby (a) agrees to all the terms
and provisions of the U.S. Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof, except to the extent a representation and warranty expressly
relates solely to a specific date, in which case such representation and
warranty shall be true and correct on such date.  Each

 

--------------------------------------------------------------------------------


 

reference to a “Guarantor” in the U.S. Guarantee Agreement shall be deemed to
include the New Guarantor.  The U.S. Guarantee Agreement is hereby incorporated
herein by reference.

 

SECTION 2.  The New Guarantor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent.  Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the U.S. Guarantee
Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the U.S. Guarantee Agreement.  All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.

 

SECTION 8.  The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent (but subject to Section 9.03(a) of the Credit Agreement).

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the U.S. Guarantee Agreement as of the day and year
first above written.

 

 

 

SEAGATE BUSINESS CENTRE (UK) LTD.,

 

 

 

 

 

By:

/s/ KENNETH M. MASSARONI

 

Name:  Kenneth M. Massaroni

 

Title:    Director and Secretary

 

Address:  c/o Seagate Technology LLC

 

10200 S. DeAnza Boulevard

 

Cupertino, CA95014

 

Attn: Treasury Department

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as

 

Administrative Agent,

 

 

 

 

 

By:

/s/ EUGENE DEMPSEY

 

Name:  Eugene Dempsey

 

Title:  Director, Corporate Banking

 

Signature Page to Supplement No. 1 to the U.S. Guarantee Agreement

 

--------------------------------------------------------------------------------

 
